—In an action for a divorce and ancillary relief, the plaintiff husband appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Westchester County (Burrows, J.), dated August 4,1995, which, inter alia, denied his motion for a downward modification of *264his weekly maintenance payments and granted those branches of the wife’s cross motion which were (a) for leave to serve an amended income execution upon the husband’s employer, (b) for leave to enter a money judgment for maintenance arrears of $18,475, and (c) for attorney’s fees in the sum of $1,500.
Ordered that the order is affirmed insofar as appealed from, with costs.
A pendente lite award may be modified upon a showing of a substantial change in circumstances (see, Domestic Relations Law § 236 [B] [9] [b]; Lipton v Lipton, 207 AD2d 433). Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in denying the plaintiff husband’s motion to modify the pendente lite award.
We have reviewed the plaintiff husband’s remaining contentions and find that they are either without merit or do not warrant a modification or reversal of the order appealed from. We emphasize that the proper remedy for any perceived inequity in a pendente lite award is a speedy trial (see, Gitter v Gitter, 208 AD2d 895). Mangano, P. J., Miller, Ritter and Thompson, JJ., concur.